The opinion of the Court was delivered by.
Mr. Justice Gary.
The appeal herein is from an ordér „ of his Honor, D. A. Townsend, sustaining a demurrer to the complaint, a copy of which complaint will be set out in the report of the case. In sustaining the demurrer, his Honor says: “The complaint alleges that there was a settlement had of the matter between the defendant and the plaintiff’s predecessor in office, and the note delivered-up as paid. This is an action on a note on the law side of the Court before a jury. If there were such fraud or mistake in the settlement, set out in the complaint, as that the court of equity would reopen the settlement, a bill in equity for that purpose should first be brought.” The Circuit Judge was correct in saying the action was on the note, and that it was brought on the law side of the Court. McMakin v. Gowan, 18 S. C., 502; but he was in error in sustaining the demurrer. The complaint first stated a good cause of action on the note; but, as a part of the history of the case, it also stated certain evidentiary matters, which might have been struck out, on motion to make the complaint definite and certain, but did not render it subject to a demurrer. Saunders v. Phelps Co., 53 S. C., 173, and certain cases therein cited, to which may be added the case of Latham v. Harby, 50 S. C., 428.
*98It is the judgment of this Court, that the order of the Circuit Court be reversed.